Sub-Item 77O Rule 10f-3 Transactions Dreyfus Strategic Municipals, Inc. On March 13, 2012, Dreyfus Strategic Municipals, Inc. (the “Fund”) purchased $4,000,000 of The Industrial Development Authority of the County of Apache Pollution Control Revenue Bonds (CUSIP # 037433AG4) (the “Bonds”). The Bonds were purchased from Bank of America, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members : BNY Mellon Capital Markets, LLC Bofa Merrill Lynch J.P. Morgan SunTrust Robinson Humphrey US Bancorp Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meeting held on April 30, 2012.
